Exhibit 10.1

 
AGREEMENT
 
This Agreement (the “Agreement”) is dated March 11, 2009 and is made by and
between Vortex Resource Corp. (the “Company”) and Star Equity Investments LLC
(“STAR”).
 
WHEREAS, STAR, its officers, directors and affiliates are in no way affiliated
with the Company;
 
WHEREAS, STAR, the Company and Yossi Attia (“Attia”) entered into that certain
Irrevocable Assignment of Promissory Note dated September 1, 2008, as amended
(the Assignment”);
 
WHEREAS, pursuant to the Assignment, STAR acquired a promissory note (the
“Note”) payable to Attia by the Company;
 
WHEREAS, due to current capital constraints and the operational difficulties,
the Company will be unable to pay the Note;
 
WHEREAS, in lieu of payment on the Note, STAR has agreed to convert the Note
into 8,500,000 shares common stock of the Company (the “Shares”);
 
NOW, THEREFORE, in consideration of the mutual conditions and covenants
contained in this Agreement, and for other good and valuable consideration, the
sufficiency and receipt of which is hereby acknowledged, it is hereby
stipulated, consented to and agreed by and between the Company and Affiliate as
follows:
 
1.           The Company and STAR hereby agree to convert all principal and
interest payable under the Note into the Shares.
 
2.           STAR warrants and represents that no other person or entity has any
interest in the matters released herein, and that it has not assigned or
transferred, or purported to assign or transfer, to any person or entity all or
any portion of the Securities.

 
 

--------------------------------------------------------------------------------

 



3.           Each party shall be responsible for their own attorneys’ fees and
costs.
 
4.           In consideration of the conversion of the Note into the Shares and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, STAR, on his own behalf and on behalf of any entities which
are controlled by STAR, does hereby release and discharge the Company and its
respective officers, directors, agents, counsel and employees and their
respective heirs, executors, administrators, successors and assigns from any and
all actions, causes of action, suits, debts, sums of money, accounts,
reckonings, notes, bonds, warrants, bills, specialties, covenants, contracts,
controversies, agreements, liabilities, obligations, undertakings, promises,
damages, claims and demands whatsoever, in law, admiralty or equity which
against them or any of them STAR, the entities controlled by STAR and its
executors, administrators, successors and assigns ever had, now have or may in
the future can, shall or may have against the Company or any of them, for, upon
or by reason or any matter, cause or thing whatsoever from the beginning of the
world to the date of this Agreement.
 
4.           Each party acknowledges and represents that: (a) they have read the
Agreement; (b) they clearly understand the Agreement and each of its terms; (c)
they fully and unconditionally consent to the terms of this Agreement; (d) they
have had the benefit and advice of counsel of their own selection; (e) they have
executed this Agreement, freely, with knowledge, and without influence or
duress; (f) they have not relied upon any other representations, either written
or oral, express or implied, made to them by any person; and (g) the
consideration received by them has been actual and adequate.

 
2

--------------------------------------------------------------------------------

 



5.           This Agreement contains the entire agreement and understanding
concerning the subject matter hereof between the parties and supersedes and
replaces all prior negotiations, proposed agreement and agreements, written or
oral.  Each of the parties hereto acknowledges that neither any of the parties
hereto, nor agents or counsel of any other party whomsoever, has made any
promise, representation or warranty whatsoever, express or implied, not
contained herein concerning the subject hereto, to induce it to execute this
Agreement and acknowledges and warrants that it is not executing this Agreement
in reliance on any promise, representation or warranty not contained herein.
 
6.           This Agreement may not be modified or amended in any manner except
by an instrument in writing specifically stating that it is a supplement,
modification or amendment to the Agreement and signed by each of the parties
hereto.
 
7.           Should any provision of this Agreement be declared or be determined
by any court or tribunal to be illegal or invalid, the validity of the remaining
parts, terms or provisions shall not be affected thereby and said illegal or
invalid part, term or provision shall be severed and deemed not to be part of
this Agreement.
 
8.           The Parties agree that this Agreement is governed by the Laws of
the State of California and that any and all disputes that may arise from the
provisions of this Agreement shall be tried in the courts located in Los
Angeles, California.  The Parties agree to waive their right to trial by jury
for any dispute arising out of this Agreement.
 
9.           This Agreement may be executed in facsimile counterparts, each of
which, when all parties have executed at least one such counterpart, shall be
deemed an original, with the same force and effect as if all signatures were
appended to one instrument, but all of which together shall constitute one and
the same Agreement.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first indicated above.
VORTEX RESOURCE CORP.
 

         
/s/ Yossi Attia 
       
Name: Yossi Attia 
       
Title: CEO 
       

 
STAR EQUITY INVESTMENTS LLC
 
 
       
/s/ Hagaai Ravid
       
Name: Hagaai Ravid
       
Title: Owner 
       








 
4

--------------------------------------------------------------------------------

 
